` NOTE: This order is nonprecedential.
United States Court of Appea|s for the Federa| Circuit
2009-3232
STEVEN J. MOWER¥,
Petitioner,
V.
MERlT SYSTEMS PROTECTlON BOARD,
Respondent_
Petition for review of the Merit Systems Protection Board
in CH0752090184-l-1.
ON MOTION
0 R D E R
Upon consideration of the Department of Defense's unopposed motion to reform
the ofHcial caption to designate the Merit Systems Protection Board as the respondent,
lT lS ORDERED THAT:
(1) The motion is granted and the revised official caption is reflected above.
(2) The respondent should calculate its brief due date from the date of filing of
this order.
FOR THE COURT
SEP ~ 2 2009
    lsi Jan Horbaly
Date Jan Horbaly
Clerk
cc: Steven J. M0wery F|LE
Michael D. Snyder, Esq. u'li§EH§E§R'REq§%IU§TF0R
B. Chad Bungard, Esq.
38 sep ~2 zone
.lAN HORBALY
CLERK